In an action to foreclose a mortgage, the defendants Ray Beckerman and Susan Beckerman appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Kelly, J), dated October 16, 2003, as denied their motion to dismiss the complaint and cancel the notice of pendency.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied the appellants’ motion to dismiss the complaint and cancel the notice of pendency (see Horowitz v Griggs, 2 AD3d 404 [2003]; Campbell v Smith, 309 AD2d 581 [2003]). Florio, J.P., Goldstein, Mastro and Fisher, JJ., concur.